United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2279
                        ___________________________

                         Gustavo Alexis Alvarez-Gomez

                                             Petitioner

                                        v.

            Merrick B. Garland, Attorney General of the United States

                                        Respondent
                                 ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: June 16, 2022
                            Filed: December 28, 2022
                                  ____________

Before LOKEN and KELLY, Circuit Judges, and MENENDEZ, District Judge.1
                            ____________

KELLY, Circuit Judge.

      Gustavo Alexis Alvarez-Gomez, a citizen of El Salvador, petitions this court
for review of the denial of his application for withholding of removal under the
Immigration and Nationality Act (INA) and reversal of withholding of removal
under the Convention Against Torture (CAT). Alvarez-Gomez has serious cognitive

      1
        The Honorable Katherine M. Menendez, United States District Judge for the
District of Minnesota, sitting by designation.
impairments, and while living in El Salvador he was recruited by gang members who
attacked and threatened him when he refused to join. We deny in part, and grant in
part, Alvarez-Gomez’s petition for review.

                                           I.

       On May 8, 2020, Alvarez-Gomez was convicted by a jury in the Southern
District of Illinois for illegal possession of a firearm under 18 U.S.C. § 922(g)(5)(A),
and sentenced to time served. The Department of Homeland Security (DHS) issued
a final order of removal pursuant to 8 U.S.C. § 1228(b), because the conviction
qualified as an aggravated felony under 8 U.S.C. § 1101(a)(43)(E). Alvarez-Gomez
expressed a fear of returning to El Salvador. An asylum officer conducted a
reasonable fear interview and found Alvarez-Gomez credible but his fear of
persecution or torture in El Salvador not reasonable. After a hearing, the
Immigration Judge (IJ) vacated the officer’s decision and placed Alvarez-Gomez
into withholding-only proceedings to review his eligibility for protection.

       Alvarez-Gomez applied for withholding of removal under both the INA, 8
U.S.C. § 1231(b)(3), and the CAT, 8 C.F.R. § 1208.16(b), (c). Alvarez-Gomez
claimed that he feared persecution or torture in El Salvador based on efforts by gang
members to recruit him, which he refused, and their subsequent retaliation through
threats and physical attacks. He asserted that his § 1231(b)(3) withholding of
removal claim was based on membership in a particular social group, including
persons with disabilities, persons with mental or cognitive disabilities, or persons
with disabilities who are known witnesses of gang criminal activity and/or reported
gang criminal activity to police.

      Alvarez-Gomez moved for a competency evaluation, under Matter of M-A-
M-, 25 I. & N. Dec. 474 (BIA 2011). He cannot read or write; has memory,
comprehension, and concentration issues; and did not progress past the first grade in
school. An evaluation showed that Alvarez-Gomez has severe cognitive
impairment, with an IQ of 55, which places him in the lowest 0.1 percentile. The IJ


                                          -2-
concluded that Alvarez-Gomez was not competent to stand removal proceedings and
instituted a number of safeguards: representation by counsel; use of leading
questions; taking breaks; and participation by his mother, Alma, to help prepare the
case and communicate with Alvarez-Gomez throughout the proceedings. Neither
party disputes the sufficiency of the safeguards.

      Taking the incompetency finding and the safeguards into account, the IJ found
Alvarez-Gomez and Alma to be credible despite Alvarez-Gomez’s inability to recall
some details during his testimony and some inconsistencies in the record. The
following is a summary of the IJ’s factual findings.

      Alvarez-Gomez was born on December 15, 1996, in El Salvador. Alvarez-
Gomez’s father abused him, his sister, and his mother. Alma testified that on one
occasion when Alvarez-Gomez was young, he hit his head after his father threw him
against a bed. Alma attributed his illiteracy and cognitive impairment to this
incident. Alvarez-Gomez also witnessed his father abusing his mother and sister.
Eventually Alma left her children with her mother and fled to the United States.
Alvarez-Gomez continued to live with his grandmother for several years.

       Around 2013, after Alma left El Salvador, gang members began trying to
recruit Alvarez-Gomez. Alvarez-Gomez refused to join the gang because he is
religious and “a humble person.” When he refused, gang members threatened him
and beat him. Alvarez-Gomez reported the assault to the police, but officers did not
investigate. Instead, according to Alvarez-Gomez, officers told the gang members
that he had reported the attack. The gang then attacked him again, beating and hitting
him with sticks, leaving him with scars and a broken nose. After the second beating,
Alvarez-Gomez fled El Salvador to live with his aunt in Guatemala. But the gang
members continued to seek him out in Guatemala, so he then fled to the United
States, entering the country sometime in 2016. Gang members have continued to
threaten to kill Alvarez-Gomez if he returns to El Salvador—Alma testified that her
daughter, who lives in El Salvador, has been warned by the gang that they are
“waiting for” Alvarez-Gomez.


                                         -3-
       People in the community knew of Alvarez-Gomez’s cognitive disability, and
Alvarez-Gomez believed the gang recruited him because of his illiteracy. He knows
the gang recruited another illiterate youth, and he testified the gang killed his cousin,
who was also illiterate. The gang members called Alvarez-Gomez “crazy” in
threatening messages and said they wanted a “crazy person” to join the gang because
he could commit even worse acts than any of them could.

       On the merits, the IJ concluded that Alvarez-Gomez was statutorily eligible
for withholding of removal under 8 U.S.C. § 1231(b)(3) because he had not
committed a particularly serious crime. The IJ also concluded that Alvarez-Gomez
described serious harm rising to the level of persecution based on the gang members’
repeated harassment, beatings, and death threats. However, the IJ found that
Alvarez-Gomez did not establish that the gang’s persecution was on account of
membership in a particular social group, but only that he was the “unfortunate victim
of serious crime.” The IJ thus denied Alvarez-Gomez’s withholding of removal
claim pursuant to 8 U.S.C. § 1231(b)(3)(A).

       However, the IJ granted Alvarez-Gomez CAT protection. The IJ concluded
that Alvarez-Gomez had endured past torture at the hands of the gang members, as
the attacks and ongoing threats show an intent to harm and kill Alvarez-Gomez and
a specific intent to inflict severe physical pain or mental suffering. The IJ also found
it was more likely than not that Alvarez-Gomez would be subjected to future torture
if he returned to El Salvador. The IJ concluded that relocation in El Salvador was
not an option for Alvarez-Gomez since the gang would be able to find him anywhere
in the country, and that future torture would occur with the acquiescence of public
officials as evidenced by police refusal to investigate the prior gang attack and their
collusion with the gang. The IJ also cited country conditions evidence showing that
people with cognitive disabilities like Alvarez-Gomez are especially vulnerable to
deplorable human rights conditions in El Salvador and that police are unable to
prevent torture.




                                          -4-
      DHS appealed the grant of CAT relief, and Alvarez-Gomez cross-appealed
the denial of § 1231(b)(3) withholding of removal. The Board of Immigration
Appeals (BIA) dismissed the cross-appeal, adopting the IJ’s determination that
Alvarez-Gomez failed to establish a nexus between the harm he suffered and a
protected ground.

      The BIA sustained DHS’s appeal. The BIA concluded that the IJ clearly erred
in finding that Alvarez-Gomez would more likely than not suffer torture in El
Salvador and reversed the IJ’s decision to grant CAT protection. Alvarez-Gomez
timely filed a petition for review of the BIA’s order, and we granted his motion for
stay of removal pending disposition of his petition. We have jurisdiction pursuant
to 8 U.S.C. § 1252.

                                         II.

       We first address the appeal of the denial of withholding of removal pursuant
to § 1231(b)(3). To obtain withholding of removal under the INA, an applicant must
show a clear probability of persecution on account of race, religion, national origin,
membership in a particular social group, or political opinion. 8 U.S.C.
§ 1231(b)(3)(A). The applicant may show a clear probability that their life or
freedom would be threatened either by showing past persecution on account of a
protected characteristic, which creates a rebuttable presumption of future
persecution, or by showing “it is more likely than not” they would be persecuted
upon removal irrespective of past persecution. See Mouawad v. Gonzales, 485 F.3d
405, 411–12 (8th Cir. 2007) (quoting 8 C.F.R. § 1208.16(b)(1)). The likelihood of
future persecution can be established by a pattern or practice of persecution of a
group of persons similarly situated to the applicant. See 8 C.F.R. § 1208.16(b)(2).

       Because Alvarez-Gomez has been convicted of a firearm offense, our review
of his application for withholding of removal is limited by 8 U.S.C. § 1252(a)(2)(C).
(“[N]o court shall have jurisdiction to review any final order of removal against an
alien who is removable by reason of having committed a criminal offense covered


                                         -5-
in section 1182(a)(2) or 1227(a)(2)(A)(iii), (B), (C), or (D) of this title.”). This
provision limits our review of a petition brought by a noncitizen who has been
convicted of an enumerated offense to legal and constitutional questions and bars
review of factual questions related to final orders of removal. Ahmed v. Garland,
993 F.3d 1029, 1032 (8th Cir. 2021). Alvarez-Gomez was convicted of illegal
possession of a firearm in violation of 18 U.S.C. § 922(g)(5)(A), which is an
aggravated felony under 8 U.S.C. § 1227(a)(2)(A)(iii), see 8 U.S.C.
§ 1101(a)(43)(E), and our review of his § 1231(b)(3) withholding claim is therefore
limited to legal and constitutional questions.

       The primary error that Alvarez-Gomez identifies in his petition is a question
of fact: that the IJ erred in finding he did not show a nexus between past persecution
and any of his particular social groups. “[W]hether protected characteristics
motivated any harm is a factual determination,” Padilla-Franco v. Garland, 999 F.3d
604, 607 (8th Cir. 2021) (citing Gomez-Garcia v. Sessions, 861 F.3d 730, 734 (8th
Cir. 2017)), that we lack jurisdiction to review, see 8 U.S.C. § 1252(a)(2)(C).

       We would otherwise have jurisdiction to review Alvarez-Gomez’s argument
that the IJ applied an incorrect legal standard for determining the nexus between past
persecution and any protected characteristics. But Alvarez-Gomez waived this
argument by raising it for the first time in his petition for review, not on appeal to
the BIA. See, e.g., Garcia-Moctezuma v. Sessions, 879 F.3d 863, 868 n.3 (8th Cir.
2018) (refusing to address the merits of the correct standard to apply for determining
nexus where petitioner waived the issue on appeal to the BIA).

      We deny the petition for review with respect to withholding of removal
pursuant to the INA.




                                         -6-
                                           III.

       We next address the BIA’s reversal of withholding of removal under the
CAT. 2 To qualify for relief under the CAT, a noncitizen must show “it is more likely
than not that he or she would be tortured if removed to the proposed country of
removal.” 8 C.F.R. § 1208.16(c)(2). Torture is defined as any act which consists
of: (1) severe pain or suffering, either physical or mental; (2) that is intentionally
inflicted; (3) not as a lawful sanction; and (4) is inflicted by, or at the instigation of,
or with the consent or acquiescence of, a public official acting in an official capacity
or other person acting in an official capacity. Id. § 1208.18(a)(1). Courts consider
all evidence relevant to the possibility of future torture, including evidence of past
torture, the petitioner’s ability to relocate within the country of removal, evidence of
human rights violations within the country of removal, and any other relevant
information about country conditions.3 Id. § 1208.16(c)(3). Here, the IJ granted
Alvarez-Gomez’s application for protection under the CAT based on the conclusion
that Alvarez-Gomez would more likely than not suffer torture if he were removed to
El Salvador. The BIA reversed, concluding that the record did not support a




      2
       Unlike withholding of removal under the INA, in the context of CAT
protection, we have jurisdiction to review both questions of law and questions of
fact. Nasrallah v. Barr, 140 S. Ct. 1683, 1694 (2020) (holding that § 1252(a)(2)(C)
does not preclude judicial review of a noncitizen’s factual challenges to denial of
CAT protection because a CAT order is distinct from a final order of removal).
      3
        With respect to the level of harm an applicant must show, the CAT standard
is “more onerous” than the standard for withholding of removal. Malonga v.
Mukasey, 546 F.3d 546, 554–55 (8th Cir. 2008) (quotation omitted); see also id. at
555 (“[P]ersecution for the purposes of withholding of removal may encompass
abuse that is less severe than torture for the purposes of the CAT.” (quotations
omitted)). But in other respects, the CAT standard is “less onerous” because an
applicant is not required “to show that he fears future harm on the basis of any
statutorily-defined ground.” Id. (quotation omitted).


                                           -7-
determination that Alvarez-Gomez suffered past torture or that he would more likely
than not suffer future torture if removed to El Salvador.

       We review de novo whether the BIA followed its own regulations and applied
the correct legal standards in reviewing an IJ’s decision. Abdi Omar v. Barr, 962
F.3d 1061, 1064 (8th Cir. 2020). When, as here, “a petitioner seeking review of the
denial of CAT relief argues that the BIA failed to properly apply this clear error
standard of review, he presents a question of law that we review de novo to determine
whether the BIA ‘refrained from independent factfinding,’ as its regulations
require.” Chuor v. Garland, 43 F.4th 820, 823 (8th Cir. 2022) (quoting Abdi Omar,
962 F.3d at 1064)). We do not, however, decide de novo whether the IJ clearly erred.
Rather, we review “whether the Board provided sufficient justification for its
determination” that the IJ clearly erred. Abdi Omar, 962 F.3d at 1064. “This means
that the Board must adequately explain why it rejected the IJ’s finding and identify
reasons grounded in the record that are sufficient to satisfy a reasonable mind that
there was clear error.” Id.

       Upon careful review, we conclude that the reasons offered for rejecting the
IJ’s findings are insufficient to satisfy a reasonable mind that the IJ clearly erred.4
The BIA took the view that the gang members’ first attack could not constitute past
torture because Alvarez-Gomez had not yet reported the incident to authorities and
thus public officials could not have acquiesced in the attack. But the BIA agreed
that the second attack on Alvarez-Gomez occurred after he reported the first one to
the police, and the Board offers no explanation why this attack—which the BIA
noted was “more serious” than the first and resulted in lasting scars and a broken
nose—was not inflicted with the acquiescence of public officials. Moreover, the IJ


      4
        Even assuming the dissent is correct that “the likelihood of torture” has “two
distinct parts,” one factual and one legal, this distinction does not change the analysis
in this case. Here, we conclude that the BIA’s explanation for rejecting the IJ’s
factual findings to support a finding of past torture or the likelihood of future torture
was insufficient to “satisfy a reasonable mind that there was clear error.” See Abdi
Omar, 962 F.3d at 1064.

                                          -8-
relied on country conditions evidence showing that gang violence and retaliation are
well-known and documented in El Salvador and that law enforcement has not
prevented, and continues to not prevent, it.

        The BIA also rejected the IJ’s findings regarding physical pain and suffering,
in large part because Alvarez-Gomez did not seek medical attention. But the BIA
itself recognized that Alvarez-Gomez did not receive medical treatment “because he
could not afford it,” not because the injuries were not severe. And the BIA also
failed to address the IJ’s conclusion that the harm was inflicted on Alvarez-Gomez
specifically to cause pain, which is a significant fact supporting a finding of torture.
See Matter of R-A-F-, 27 I. & N. Dec. 778, 780 (A.G. 2020). The BIA thus did not
provide sufficient justification grounded in the record as to why the IJ’s factual
findings with respect to Alvarez-Gomez’s past torture were clearly erroneous.

       Nor did the BIA provide sufficient justification for its rejection of the IJ’s
factual findings regarding the likelihood that Alvarez-Gomez would experience
future torture if he were removed to El Salvador. The BIA found clear error in the
IJ’s determination that Alvarez-Gomez would not be able to relocate within El
Salvador to avoid the gang. But the BIA’s explanation fails to address the IJ’s
reasoning. In particular, the IJ relied on country conditions evidence showing that
in El Salvador, which is small and densely populated, gangs operate throughout the
country, making “travel impossible” for most people. The IJ also relied on evidence
that the gang was able to track down Alvarez-Gomez even outside El Salvador. The
BIA merely observed that Alvarez-Gomez had not tried to relocate within El
Salvador. While this may be supported by the record, it does not amount to a
sufficient justification for concluding that the IJ clearly erred in finding that he could
not do so, given the other factual findings the IJ made that the BIA did not dispute.

      The BIA also found fault in the IJ’s failure to address the fact that
approximately five years had passed since the attacks on Alvarez-Gomez occurred.
But the IJ did address the passage of time—emphasizing that the record contained
evidence of ongoing death threats against Alvarez-Gomez, including after he left El


                                           -9-
Salvador and traveled to Guatemala and the United States. The IJ also found that
Alvarez-Gomez fled El Salvador shortly after the second attack to escape the risk of
future beatings. The BIA’s reliance on Malonga, 546 F.3d at 555–56, does little to
support its conclusion that threats against Alvarez-Gomez were “lacking in
immediacy,” because it does not explain how the passage of 30 years since the
mistreatment of the petitioner in Malonga is comparable to the passage of five years
since the attacks against Alvarez-Gomez and the passage of even less time since the
most recent threats against him.

       Finally, the BIA provided insufficient justification for its conclusion that the
IJ clearly erred in relying on the country conditions reports. The IJ relied on reports
from the Immigration and Refugee Board of Canada and the World Health
Organization to support its finding that Alvarez-Gomez would face a particularized
risk of torture in El Salvador because of his cognitive disabilities. The BIA did not
address these reports. Instead, the BIA generally concluded, “While there is
evidence that individuals with disabilities, and other groups, including women and
children, may be more vulnerable to gang violence, the overall record does not
sufficiently demonstrate that the applicant specifically faces a risk of torture.”

       This is not a sufficient justification for a finding of clear error on this record.
Cf. Abdi Omar, 962 F.3d at 1065 (affirming BIA finding of clear error by the IJ in
part because the Board concluded that the IJ “relied on country reports that discussed
human rights violations at too high a level of generality”). The IJ found that Alvarez-
Gomez was at a higher risk for violence because gangs target people with cognitive
disabilities for recruitment, a finding supported by Alvarez-Gomez’s own testimony.
The IJ further relied on the reports to find that “stigma, discrimination, and ignorance
about disability, as well as a lack of social support for those who care for” people
with disabilities, all contribute to the particular risk someone like Alvarez-Gomez
faces in El Salvador. Country reports alone are not sufficient for a finding of a
particularized risk of torture, but they can provide information about the “conditions
in the country of removal,” 8 C.F.R. § 1208.16(c)(3)(iv), as well as corroboration of
other evidence presented. Khrystotodorov v. Mukasey, 551 F.3d 775 (8th Cir.


                                          -10-
2008); see also Tun v. Gonzales, 485 F.3d 1014, 1028–29 (8th Cir. 2007) (noting
that IJs routinely rely on the State Department’s country reports); Perinpanathan v.
I.N.S., 310 F.3d 594, 599 n.1 (8th Cir. 2002) (“Department of State country
conditions reports are persuasive authority for determining whether an asylum-
seeker has a well-founded fear of persecution”). Here, the BIA engaged with none
of the IJ’s findings, all of which were particular to those with disabilities, and instead
relied on a broad conclusion about a number of “vulnerable” groups as a whole to
reject the IJ’s findings.

       The BIA’s reliance on reports that the Salvadoran government is working to
reduce gang violence also does not address the specific harm the IJ found Alvarez-
Gomez would face upon return. The “under color of law” standard for acquiescence
to torture includes the acts of low-level officials even if their actions are in
contravention of national policy. Ramirez-Peyro v. Holder, 574 F.3d 893, 901 (8th
Cir. 2009). The relevant perspective for government acquiescence to torture is not
limited to upper-level policymaking, so the Salvadoran government’s commitment
to reduce gang violence, standing alone, does not render the IJ’s conclusion clearly
erroneous. Moreover, there is evidence in the record that Alvarez-Gomez was
beaten by a gang because he reported a prior attack to police, distinguishing his case
from those in which the only evidence of acquiescence was a government’s general
difficulties in controlling gang activity. Cf. Garcia v. Holder, 746 F.3d 869, 874 (8th
Cir. 2014) (finding that, “without more,” the inability of government to curtail MS-
13 violence does not entitle petitioner to CAT relief).

       In sum, the BIA did not provide sufficient justification for reversal, failing to
identify reasons grounded in the record that are sufficient to satisfy a reasonable
mind that the IJ clearly erred in its factual findings. The government urges
affirmance, pointing to the thoroughness of the BIA’s decision and its extensive
citations to the administrative record. But these features of the BIA’s decision—
while notable compared to the many cursory BIA orders we review—do not
establish that substantial evidence in the record supports the BIA’s decision here.



                                          -11-
We grant the petition for review with respect to Alvarez-Gomez’s application for
withholding under the CAT.

                                          IV.

     We deny Alvarez-Gomez’s petition for review in part and grant it in part, and
remand for further proceedings consistent with this opinion.

LOKEN, Circuit Judge, concurring in part and dissenting in part.

       I concur in Part II of the court’s opinion denying Mr. Alvarez-Gomez’s
petition for review of the BIA’s denial of withholding of removal. I respectfully
dissent from the court’s conclusion in Part III that the BIA erred in vacating the IJ’s
decision to grant Mr. Alvarez-Gomez protection under the Convention Against
Torture (CAT). CAT relief is governed by the Attorney General’s regulations
implementing this country=s obligations under the international Convention Against
Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment. Our
review of factual challenges -- which are often difficult, as in this case -- is “highly
deferential.” Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020).

       As the court states, a CAT applicant must show “it is more likely than not that
he or she would be tortured if removed to the proposed country of removal.” 8
C.F.R. ' 1208.16(c)(2). It is settled in this and many other circuits that the more
likely determination, though predictive, is a question of fact. Lasu v. Barr, 970 F.3d
960, 966 (8th Cir. 2020) (citations omitted). This means the IJ’s ultimate more likely
determination must be reviewed by the BIA for clear error, not de novo. See 8 C.F.R.
' 1003.1(d)(3)(i). Whether the BIA applied the proper standard of review and
avoided improper factfinding is a question of law we review de novo. See Abdi
Omar v. Barr, 962 F.3d 1061, 1064 (8th Cir. 2020). But where, as here, the BIA
declares it is applying clear error review, we do not review de novo the BIA’s
determination that the IJ’s likelihood finding was clearly erroneous. Rather, we
determine:


                                         -12-
      whether the Board provided sufficient justification for its
      determination. This means that the Board must adequately explain why
      it rejected the IJ’s finding and identify reasons grounded in the record
      that are sufficient to satisfy a reasonable mind that there was clear error.

Chuor v. Garland, 43 F.4th 820, 823 (8th Cir. 2022) (quotation omitted).

      Up to this point, the court and I agree as to the governing legal principles. But
the predictive nature of the likelihood determination makes our review more
complex than the court acknowledges. The Attorney General’s CAT regulations
provide:

      In assessing whether it is more likely than not that an applicant would
      be tortured in the proposed country of removal, all evidence relevant to
      the possibility of future torture shall be considered, including, but not
      limited to:
      (i)    Evidence of past torture inflicted upon the applicant;
      (ii) Evidence that the applicant could relocate to a part of the country
             of removal where he or she is not likely to be tortured;
      (iii) Evidence of gross, flagrant or mass violations of human rights
             within the country of removal, where applicable; and
      (iv) Other relevant information regarding conditions in the country of
             removal.


8 C.F.R. ' 1208.16(c)(3). Here, the BIA’s lengthy discussion of the CAT issue
addressed all of these factors. In Part III, the court concludes that the BIA “did not
provide sufficient justification grounded in the record as to why the IJ’s factual
findings with respect to Alvarez-Gomez’s past torture were clearly erroneous.”
Supra at p.9. In my view, that formulation reflects an error of law. Though our
Court has not addressed this question, I agree with the Third Circuit’s careful
analysis:




                                         -13-
             In the case of the likelihood of torture, there are two distinct parts
      to the mixed question: (1) what is likely to happen to the petitioner if
      removed; and (2) does what is likely to happen amount to the legal
      definition of torture? The two parts should be examined separately.

             The first question is factual. A finding that a petitioner is likely
      to be imprisoned . . . is a finding of fact. . . . So is a finding that a
      petitioner is likely to be beaten by government officials based on a
      finding that the petitioner was severely beaten in the past. . . .

             The second question however, is a legal question. Torture is a
      term of art, and whether imprisonment [and] beating . . . are severe
      enough to rise to the level of torture is a legal question. . . . [D]o the
      facts found by the IJ (and that the BIA determines are not clearly
      erroneous) meet the legal requirements for relief under the CAT? This
      is a question of law where the IJ has no comparative advantage over the
      BIA.

Kaplun v. Attorney General of U.S., 602 F.3d 260, 271 (3d Cir. 2010).

       I question the court’s assertion in footnote 4 that its analysis “does not change”
if it applies the Kaplun inquiry. Here, the BIA acknowledged two beatings Mr.
Alvarez-Gomez suffered at the hands of private gang members in El Salvador, and
the evidence that public officials acquiesced in the second beating. However, the
BIA concluded, “we do not find that these two beatings rose to the level of past
torture.” That is a ruling on a question of law. We have upheld the BIA’s denial of
asylum, withholding of removal, and CAT relief based on similar evidence in
numerous cases. We should do so again in this case. The court errs in rejecting the
BIA’s conclusion of law that the record does not support the IJ’s “finding” of past
torture simply because the BIA did not explain the IJ’s supposed “clear error” to the
court’s satisfaction.

       Without this essential component of the court’s clear error analysis, its
ultimate conclusion that the BIA erred in concluding the IJ’s likelihood-of-future-
torture finding was clearly erroneous will not survive close scrutiny. As we have
repeatedly held, the BIA need only “adequately explain why it rejected the IJ’s

                                          -14-
[predictive] finding and identify reasons grounded in the record that are sufficient to
satisfy a reasonable mind that there was clear error.” Abdi Omar, 962 F.3d at 1064.
In its five-page discussion, the BIA thoroughly examined each of the above-quoted
' 1208.16(c)(3) factors and the supporting evidence on which the IJ relied:

       - The BIA noted that the two beatings (which did not rise to the level of torture
under the CAT) happened over five years ago, reducing the likelihood of future
torture. The court simply responds, well, the IJ considered this time factor, too.
Supra at p.10.

       - The BIA acknowledged that, as the IJ emphasized, El Salvador is a small
country and Mr. Alvarez-Gomez’s disability might limit his ability to relocate. But
the BIA concluded the record does not show he attempted to relocate or that he had
difficulty moving to Guatemala and the United States. The court responds, “the
BIA’s explanation fails to address the IJ’s reasoning,” and this “does not amount to
a sufficient justification.” Supra at p.9. It cites no authority that this level of detail
is required for a clearly erroneous BIA determination.

       - The BIA acknowledged that country condition reports submitted by Mr.
Alvarez-Gomez and relied upon by the IJ demonstrate “that individuals with
disabilities . . . may be more vulnerable to gang violence.” However, the BIA noted,
the reports did not demonstrate that Mr. Alvarez-Gomez “specifically faces a risk of
torture, toward which the Salvadoran government would turn a blind eye.” The court
responds that the BIA “provided insufficient justification” for its conclusion the IJ
clearly erred in relying on country condition reports. Supra at p.10. But this is
contrary to Eighth Circuit precedent. As the court acknowledges, we have
repeatedly held that country reports and other anecdotal evidence of human rights
abuses do not provide the particularized evidence that a petitioner will be targeted
for torture in the future that is required to warrant CAT relief. See Keta v. Garland,
44 F.4th 747, 752 (8th Cir. 2022) (country report evidence of likely imprisonment
and torture “very limited and anecdotal”); Chuor, 43 F.4th at 824; Mohamed v.



                                          -15-
Garland, 9 F.4th 638, 641 (8th Cir. 2021); Lasu, 970 F.3d at 968; Abdi Omar, 962
F.3d at 1064-65; Jima v. Barr, 942 F.3d 468, 473-74 (8th Cir. 2019).

       - The BIA further explained that the IJ’s reliance on country condition reports
“is also undercut by the evidence that the Salvadoran government is taking steps to
curb gang violence and corruption.” These government efforts are highly relevant
because CAT relief requires showing a likelihood of torture “inflicted by, or at the
instigation of, or with the consent or acquiescence of, a public official.” 8 C.F.R.
' 1208.18(a)(1); see Saldana v. Lynch, 820 F.3d 970, 978 (8th Cir. 2016).

       In my view, the court ultimately errs in failing to focus on whether the BIA
provided sufficient justification for deciding that the IJ’s overall likelihood-of-
torture finding was clearly erroneous. After erroneously concluding that past torture
is a question of fact, the court quibbles with the BIA’s analysis of the ' 1208.16(c)(3)
factors. But the BIA did not reverse individual IJ findings. Rather, it properly
considered each of the relevant factors and “squarely addressed the evidence on
which the IJ based its ultimate finding” that Mr. Alvarez-Gomez would more likely
than not be tortured if he returned to El Salvador. Abdi Omar, 962 F.3d at 1064
(cleaned up). The BIA “explain[ed] how the IJ’s conclusions outpaced the
evidence.” Mohamed, 9 F.4th at 641. “The Board’s reasoning . . . addressed the
relevant evidence and provided sufficient justification for concluding that the IJ’s
[likelihood-of-torture] finding was clearly erroneous.” Abdi Omar, 962 F.3d at
1065. I would thus deny the petition for review in its entirety.
                          ______________________________




                                         -16-